


110 HR 4303 IH: To amend the Internal Revenue Code of 1986 to exclude

U.S. House of Representatives
2007-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4303
		IN THE HOUSE OF REPRESENTATIVES
		
			December 6, 2007
			Mr. Chabot introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exclude
		  from gross income rewards received for information provided with respect to
		  violations of Federal criminal law.
	
	
		1.Exclusion from income for
			 rewards for information with respect to violations of Federal criminal
			 law
			(a)In
			 generalPart III of
			 subchapter B of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 items specifically excluded from gross income) is amended by inserting after
			 section 139A the following new section:
				
					139B.Rewards for
				information relating to violations of Federal criminal law
						(a)In
				generalIn the case of an
				individual, gross income shall not include any qualified reward payment.
						(b)Qualified reward
				paymentFor purposes of this
				section, the term qualified reward payment means any payment
				received from a State or Federal law enforcement agency for the provision of
				information relating to the violation of a Federal criminal law.
						.
			(b)Clerical
			 AmendmentThe table of sections for part III of subchapter B of
			 chapter 1 of such Code is amended by inserting after the item relating to
			 section 139A the following new item:
				
					
						Sec. 139B. Rewards for information relating to violations of
				Federal criminal
				law.
					
					.
			(c)Effective
			 DateThe amendments made by this section shall apply to amounts
			 received in taxable years beginning after December 31, 2007.
			
